Citation Nr: 0830361	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-34 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, as due to the 
veteran's service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, as 
due to the veteran's service-connected diabetes mellitus type 
II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).    

A VA Form 9 was received in March 2007 indicating that the 
veteran requested a Board hearing at the RO.  By letter 
received in March 2007, the veteran's representative withdrew 
the veteran's request for a hearing.

Although the appeal also originally included the issues of 
service connection for erectile dysfunction and peripheral 
neuropathy of the bilateral lower extremities, these benefits 
were granted by rating decision in April 2007 and are 
therefore no longer in appellate status.	

The Board acknowledges an April 2008 letter in which the RO 
deferred consideration of entitlement to service connection 
for hypertension based upon herbicide exposure pending 
further study by the VA.  Since this issue is viewed as a 
separate issue, it will not be addressed by the Board at this 
time.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is peripheral neuropathy of 
the bilateral upper extremities otherwise related to such 
service or to the veteran's service-connected diabetes 
mellitus type II.

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service or to the 
veteran's service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by service, nor may it be 
presumed to be incurred in or aggravated by such service, nor 
is peripheral neuropathy of the bilateral upper extremities 
proximately due to or the result of the veteran's service-
connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service-connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in July 
2007, subsequent to the March 2006 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the July 2007 notice was not provided prior to the 
March 2006 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  



Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the veteran in obtaining evidence; and afforded the 
veteran VA examinations in March 2007 and November 2007 in 
which medical opinions addressed whether peripheral 
neuropathy of the bilateral upper extremities and 
hypertension were secondary to the veteran's service-
connected diabetes mellitus type II.  Although the veteran 
was not provided a VA examination to determine whether 
peripheral neuropathy of the bilateral upper extremities and 
hypertension are directly related to service, the evidence of 
record does not contain competent evidence that the veteran 
sustained injuries in service, or that the claimed 
disabilities were present in service; thus, a medical 
examination to obtain opinions on whether peripheral 
neuropathy of the bilateral upper extremities and 
hypertension are directly related to service are not 
necessary to decide the claims.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The issues before the Board involve claims of entitlement to 
service connection (direct and secondary) for hypertension 
and peripheral neuropathy of the bilateral upper extremities.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system and hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

It is noted that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Service connection on a direct basis is not warranted.  
Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of peripheral neuropathy of the 
bilateral upper extremities and hypertension.  A September 
1966 report of medical history shows that the veteran did not 
indicate that he had peripheral neuropathy of the bilateral 
upper extremities and checked the appropriate box to deny 
high blood pressure.  On separation examination in October 
1966, the neurologic system was evaluated as clinically 
normal, and the veteran's blood pressure was 118/72.

Post service treatment records show that the veteran was 
first treated for peripheral neuropathy of the bilateral 
upper extremities at a March 2007 VA examination and for 
hypertension at the Methodist Family Health Center in April 
2003, which is 41 and 37 years after service, respectively.  
The Board acknowledges that the veteran reported at the March 
2007 VA examination that hypertension was diagnosed in 1989 
or 1990.  Assuming for the sake of argument that the veteran 
was diagnosed that early, this lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, the one year presumption of 
incurrence in service for peripheral neuropathy of the 
bilateral upper extremities and hypertension are not for 
application.

Additionally, service connection on a secondary basis is not 
warranted.  The veteran was afforded a VA examination in 
March 2007.  After examining the veteran and reviewing the 
veteran's claims file, the VA examiner opined that the 
veteran's hypertension is less likely than not related to 
diabetes mellitus since it was diagnosed prior to the onset 
of diabetes mellitus.  The VA examiner further opined that 
the veteran's bilateral neuropathy of the upper extremities 
is less likely than not secondary to diabetes mellitus.  

The veteran was afforded another VA examination in November 
2007.  After examining the veteran and reviewing the 
veteran's claims file, the VA examiner opined that peripheral 
neuropathy of the upper extremities was less likely than not 
related to diabetes and explained that with the veteran's 
reflexes intact, this was not seen in diabetic peripheral 
neuropathies.  The VA examiner also noted that the veteran 
had essential hypertension predating diabetes and further 
noted that they were not related.  

The Board acknowledges the veteran's assertions that the 
currently diagnosed peripheral neuropathy of the bilateral 
upper extremities and hypertension are secondary to his 
service-connected diabetes mellitus type II.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claims.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, as due to diabetes 
mellitus type II, is denied.  

Entitlement to service connection for hypertension, as due to 
diabetes mellitus type II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


